IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 98-10599
                          Conference Calendar



UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

versus

AARON GAYLE BLALOCK,
also known as Youngster,

                                             Defendant-Appellant.

                          - - - - - - - - - -
             Appeal from the United States District Court
                  for the Northern District of Texas
                         USDC No. 3:97-CR-322
                          - - - - - - - - - -

                             June 15, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

         Kerry Fitzgerald, court-appointed counsel for Aaron Gayle

Blalock, has moved for leave to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).      Blalock

did not file a response to counsel’s motion to withdraw.       Our

independent review of counsel’s brief and the record discloses no

nonfrivolous issue.     Accordingly, the motion for leave to

withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the appeal is DISMISSED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.